                             UNITED STATES DISTRICT COURT                         JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

Case No.     CV 19-21-DMG (JCx)                                          Date     March 11, 2019

Title Kendra Sloan v. IHG Management (Maryland) LLC, et al.                             Page     1 of 5

Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                  NOT REPORTED
              Deputy Clerk                                                Court Reporter

   Attorneys Present for Plaintiff(s)                           Attorneys Present for Defendant(s)
            None Present                                                  None Present

Proceedings: IN CHAMBERS - ORDER GRANTING PLAINTIFF’S MOTION TO
             REMAND [19]

                                               I.
                                          BACKGROUND

        On October 5, 2018, Plaintiff Kendra Sloan filed a Complaint in Los Angeles County
Superior Court against Defendant IHG Management (Maryland) LLC.1 [Doc. # 3.] The now-
operative First Amended Complaint alleges that Defendant violated California’s Private
Attorneys General Act (“PAGA”) by engaging in conduct prohibited by the California Labor
Code (“CLC”). [Doc. # 16 (“FAC”).] Defendants removed the case to this Court on January 2,
2019. [Doc. # 1 (“Notice of Removal”).] Sloan then filed the instant Motion to Remand, which
is now fully briefed. [Doc. ## 19 (“MTR”), 20 (“Opp.”), 22 (“Reply”).] Because Defendants
have not established the amount in controversy necessary to litigate a diversity action in federal
court, Plaintiff’s MTR is GRANTED.

                                               II.
                                        LEGAL STANDARD

        Pursuant to 28 U.S.C. § 1332(a), a district court shall have jurisdiction over a civil action
where the amount in controversy exceeds the sum or value of $75,000 and where there is
complete diversity of citizenship between the parties. Under 28 U.S.C. § 1441(a), an action may
be removed from a state court to a federal district court if the latter would have had “original
jurisdiction” over the action had it been filed in that court.

       If a plaintiff challenges jurisdiction after removal and the complaint itself does not
specify a particular amount of damages, the removing defendant bears the burden of establishing

        1
            The Complaint named two Defendants: IHG Management (Maryland) LLC and IHG Management
Maryland LLC, both doing business as Hotel Indigo Los Angeles Downtown. Based on the briefing before the
Court, the IHG Management entities appear to be the same Defendant.

CV-90                               CIVIL MINUTES—GENERAL                       Initials of Deputy Clerk KT
                           UNITED STATES DISTRICT COURT                        JS-6 / REMAND
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 19-21-DMG (JCx)                                        Date     March 11, 2019

Title Kendra Sloan v. IHG Management (Maryland) LLC, et al.                          Page     2 of 5

by a preponderance of the evidence that the amount in controversy exceeds the jurisdictional
threshold. See Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996); Ibarra v.
Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015); Gaus v. Miles, Inc., 980 F.2d 564,
566-67 (9th Cir. 1992) (“If it is unclear what amount of damages the plaintiff has sought . . . then
the defendant bears the burden of actually proving the facts to support jurisdiction, including the
jurisdictional amount.”) (emphasis in original).

       The Ninth Circuit “strictly construe[s] the removal statute against removal jurisdiction,”
such that there is a “strong presumption” against such jurisdiction. See Gaus, 980 F.2d at 566;
see also Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1091 (9th Cir. 2003).
“Federal jurisdiction [under that statute] must be rejected if there is any doubt as to the right of
removal in the first instance.” See Gaus, 980 F.2d at 566 (emphasis added).

                                              III.
                                          DISCUSSION

       The parties do not dispute that complete diversity of citizenship exists between them.
But they have very different understandings of the amount in controversy. Their disagreement
centers on which portions of a potential PAGA recovery courts may consider for purposes of
determining diversity jurisdiction.

A.      PAGA Penalties and the Amount in Controversy

        A PAGA plaintiff brings her cause of action “as the proxy or agent of the state's labor law
enforcement agencies.” Reyes v. Macy's, Inc., 202 Cal. App. 4th 1119, 1123 (2011). PAGA
plaintiffs may also bring their suits in a representative capacity on behalf of other current and
former employees. See Urbino v. Orkin Servs. of California, Inc., 726 F.3d 1118, 1121 (9th Cir.
2013). PAGA requires that any penalties assessed against a defendant “be distributed as follows:
75 percent to the Labor and Workforce Development Agency . . . and 25 percent to the aggrieved
employees.” Cal. Lab. Code § 2699(i).

       This recovery arrangement originally presented two questions for courts calculating the
amount in controversy in PAGA actions: (1) whether to aggregate all aggrieved employees’
claims, and (2) whether to aggregate the employees’ 25% share with the Labor and Workforce
Development Agency’s (“LWDA”) 75% share. The Ninth Circuit has clearly answered the first
question—courts should not pool all employees’ claims together for jurisdictional purposes.
Urbino, 726 F.3d at 1122. It has not clearly answered the second. Defendant argues that courts


CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
                                UNITED STATES DISTRICT COURT                               JS-6 / REMAND
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

Case No.       CV 19-21-DMG (JCx)                                                Date     March 11, 2019

Title Kendra Sloan v. IHG Management (Maryland) LLC, et al.                                      Page     3 of 5

may consider LWDA’s share (and that doing so establishes the necessary amount in
controversy), and Plaintiff argues the opposite. Each side claims Urbino supports its position.

        The closest Urbino came to providing an answer was its statement that:

            [T]he interest [Plaintiff] asserts is not his individual interest but rather the
            state's collective interest in enforcing its labor laws through PAGA. . . . To
            the extent Plaintiff can—and does—assert anything but his individual
            interest, however, we are unpersuaded that such a suit, the primary benefit
            of which will inure to the state, satisfies the requirements of federal
            diversity jurisdiction. The state, as the real party in interest, is not a
            “citizen” for diversity purposes.

Id. at 1122–23.

        District courts are split over Urbino’s meaning with respect to the second question. One
school of thought is that courts should consider only the plaintiff’s stake in the 25% share
distributed to aggrieved employees. See e.g., Van Steenhuyse v. UBS Fin. Servs., Inc., 317 F.
Supp. 3d 1062, 1069 (N.D. Cal. 2018) (“The Court here agrees that Urbino, as well as the
decisions in . . . similar district court decisions, support the conclusion that the 75% share of any
PAGA recovery to be paid to the LWDA should not be aggregated with plaintiff's 25% share to
establish the amount in controversy threshold.”). The other is that courts should take into
account 100% of the penalties stemming from the plaintiff’s claims, even though 75% goes to
LWDA. See e.g., Patel v. Nike Retail Servs., Inc., 58 F. Supp. 3d 1032, 1048 (N.D. Cal. 2014)
(Tigar, J.) (“For these reasons, the entire amount of PAGA penalties attributable to Patel's claims
count towards the amount in controversy.”); but see Garrett v. Bank of Am., N.A., 2014 WL
1648759, at *6 (N.D. Cal. 2014) (Tigar, J.) (calculating amount in controversy using only the
25% share designated for employees).

      After reviewing the case law, the Court concludes that the reasoning in Van Steenhuyse is
more persuasive.2 The Court sees no logical reason for Courts to refuse to consider one portion
        2
           See Lopez v. Ace Cash Exp., Inc., 2015 WL 1383535, at *4–5 (C.D. Cal. 2015) (“[N]either the share of
the other workers nor the share of the state is to be considered.”); Willis v. Xerox Business Services, LLC, 2013 WL
6053831 (E.D. Cal. 2013) (considering only 25% of the alleged $35,100 attributable to the named plaintiff (i.e.,
$8,775)); Olson v. Michaels Stores, Inc., 2017 WL 3317811 at *4 n. 2 (C.D. Cal. 2017) (calculating the plaintiff’s
pro rata share by taking 25% of the total penalties owed all the aggrieved employees and then dividing it by the
number of employees); Adame v. Comtrak Logistics, Inc., 2016 WL 1389754 at *5 (C.D. Cal. 2016) (taking the
defendants’ estimates of $185,050 in penalties per employee, but only considering 25% of it for the amount in
controversy ($47,762)); Moberly v. FedEx Corp. et al, 2019 WL 927295, at *3 (E.D. Cal. 2019) (“After reviewing

CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
                                UNITED STATES DISTRICT COURT                                 JS-6 / REMAND
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

Case No.       CV 19-21-DMG (JCx)                                                  Date     March 11, 2019

Title Kendra Sloan v. IHG Management (Maryland) LLC, et al.                                       Page     4 of 5

of an award that the plaintiff will not recover (the other aggrieved employees’ shares), but take
into account another portion that the plaintiff will not recover (LWDA’s share). Including
LWDA’s share in the calculation would come into tension with Urbino’s language that
California is not a “citizen” for diversity purposes. It would also greatly increase the number of
cases that defendants could remove to federal court. That reality runs counter to the
congressional intent to restrict federal jurisdiction, see St. Paul Mercury Indem. Co. v. Red Cab
Co., 303 U.S. 283, 288 (1938), the general presumption against removal jurisdiction, see Gaus,
980 F.2d at 566, and Urbino’s description of PAGA actions as “quintessential California
dispute[s].” Urbino, 726 F.3d at 1123. The Court shall therefore only take into account
Plaintiff’s portion of the 25% that aggrieved employees may recover.3

B.       Calculating the Amount in Controversy

         Defendant initially estimated in its Notice of Removal that there was $331,200 in PAGA
penalties in controversy here. See Notice of Removal at 14-15. It increased that estimate to
$105,662,200 in its Opposition. Opp. at 2, 12-14. It also admits there are 1,656 qualified
employees. Id. at 12. Using that number of employees and the higher amount of penalties, the
amount in controversy for the average aggrieved employee is $15,951.42.4 Defendant argues
that, rather than take the average amount attributable to each employee, the Court should focus
on one specific employee, identified only as Employee ID 565500. Defendant’s alleged
violations with respect to Employee ID 565500 purportedly expose it to a total of $104,300 in
penalties, substantially more than its total exposure with respect to the average employee:
$63,805.68. For two reasons, however, this discrepancy does not matter. First, courts generally

the divided case law . . . the court joins those sister courts who have determined the LWDA’s 75% share of any
PAGA recovery cannot be aggregated with the plaintiff’s 25% share to determine the amount in controversy.”); Rael
v. Intercontinental Hotels Group Resources, Inc., 2019 WL 990432, at *2 (C.D. Cal. 2019) (“[T]he more persuasive
reading of Urbino is that neither the share of other workers nor the LWDA share shall be considered.”).
         3
           Defendants also cite Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425 (9th Cir. 2015), and Iskanian v.
CLS Transp. Los Angeles, LLC, 59 Cal. 4th 348 (2015), to argue that the Court should consider LWDA’s 75% share
alone in calculating the amount in controversy. Opp. at 9-10. These cases discuss PAGA, but do so primarily in the
context of whether employer-defendants can include waivers of PAGA claims in arbitration agreements. They state
that PAGA actions are brought on behalf of LWDA, but they do not explicitly call into question the framework of
calculating amounts in controversy by dividing the potential recovery between aggrieved employees and between
employees and California. In short, these cases do not sufficiently address the precise question here. The Court
therefore declines to disregard the more persuasive reading of Urbino and the growing body of district court cases
that consider only the plaintiff’s share of any PAGA recovery when calculating the amount in controversy.
         4
         Twenty-five percent of $105,662,200 is $26,415,550. One employee’s share of that amount (1/1,625) is
$15,951.42.

CV-90                                    CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
                           UNITED STATES DISTRICT COURT                       JS-6 / REMAND
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.    CV 19-21-DMG (JCx)                                       Date     March 11, 2019

Title Kendra Sloan v. IHG Management (Maryland) LLC, et al.                         Page     5 of 5

calculate the amount in controversy in PAGA actions by averaging the total potential exposure
across the total number of plaintiffs. See Urbino, 726 F.3d at 1121; see also Urbino v. Orkin
Services of California, Inc., 882 F. Supp. 2d 1153, 1158 (C.D. Cal. 2011) (calculating the value
of plaintiff’ claim by dividing the total potential penalties by the number of employees). Second,
the $104,300 total value of Employee ID 565500’s claims falls to $26,075—still far short of the
jurisdictional requirement—once the Court removes LWDA’s 75% share.

        Adding attorneys’ fees—the final piece of the amount-in-controversy puzzle—to
Plaintiff’s individual share of the recovery does not push her claims’ value over the $75,000
threshold. Defendant does not provide an estimate of the fees Plaintiff’s counsel will incur, but
both sides use 25% of the total recovery as a “benchmark” amount for this purpose. MTR at 7;
Opp. at 3. One quarter of $105,662,200 is $26,415,550. As is the case with the value of
Plaintiff’s claims, however, “only the portion of attorney's fees attributable to [the plaintiff’s]
claims count towards the amount in controversy.” Patel, 58 F. Supp. 3d at 1049. Dividing
$26,415,550 by the number of aggrieved employees reduces the attorneys’ fees in controversy to
$15,951.42 per employee. Adding this amount to the $15,951.42 average amount already in
controversy (or the $26,075 in controversy under Defendant’s Employee ID 565500-based
theory) yields a total of $31,902.84 (or $52,150).

        Accordingly, the Court lacks subject matter jurisdiction over the case because Plaintiff
has put less than $75,000 in controversy.

                                            IV.
                                        CONCLUSION

       In light of the foregoing, Plaintiff’s Motion to Remand is GRANTED and this case is
hereby REMANDED to Los Angeles County Superior Court.




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
